
	
		I
		112th CONGRESS
		2d Session
		H. R. 4469
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Tipton (for
			 himself, Mr. Coffman of Colorado, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide certain counties with the ability to receive
		  television broadcast signals of their choice.
	
	
		1.Short titleThis Act may be cited as the
			 Four Corners Television Access Act of
			 2012.
		2.Satellite
			 carriage of certain television broadcast signalsSection 122(a)(4)(C) of title 17, United
			 States Code, is amended—
			(1)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such
			 clauses 2 ems to the right;
			(2)by striking (C)
			 Additional
			 stations.—In the case of that State and inserting the
			 following:
				
					(C)Additional
				stations
						(i)Certain small
				countiesIn the case of that
				State in which are located 2 counties that—
							(I)are located in the
				46th largest designated market area for the year 2005 according to Nielsen
				Media Research; and
							(II)the total number
				of television households in the 2 counties combined did not exceed 30,000 for
				the year 2005 according to Nielsen Media Research,
							the statutory
				license provided under this paragraph shall apply to secondary transmissions by
				a satellite carrier to subscribers in any such county of the primary
				transmissions of any network station located in that State, if the satellite
				carrier was making such secondary transmissions to any subscribers in that
				county on January 1, 2008.(ii)Other
				countiesIn the case of a
				State—
						.
			3.Cable carriage of
			 certain television broadcast signalSection 341 of the Communications Act of
			 1934 (47 U.S.C. 341) is amended by adding at the end the following:
			
				(c)Rule of
				construction
					(1)Significantly
				viewedEach television broadcast station broadcasting in the
				designated market area of a State capital is deemed significantly viewed in a
				covered county within the meaning of section 76.54 of title 47, Code of Federal
				Regulations, for purposes of the carriage and retransmission of the signals of
				such broadcast station by a cable system, translator, or other multichannel
				video programming distributor.
					(2)Retransmission
				permittedNotwithstanding the provisions of section 325(b), a
				cable system, translator, or other multichannel video programming distributor
				may retransmit the signal of any television broadcast station described in
				paragraph (1) within a covered county.
					(3)Definition of
				covered countyFor purposes of this subsection, a county is a
				covered county if—
						(A)it is 1 of 2
				counties located in the 46th largest designated market area for the year 2005
				according to Nielsen Media Research; and
						(B)the total number
				of television households in the 2 counties combined did not exceed 30,000 for
				the year 2005 according to Nielsen Media
				Research.
						.
		
